In an action to recover damages for personal injury, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered December 22, 1964, which dismissed the complaint at the close of his ease. Judgment affirmed, without costs. Plaintiff was an employee of an independent contractor engaged by defendant Uniform Printing & Supply Co. to clean the windows, inside and outside, of its fourth floor office and factory in a nine-story building owned by defendant Meyers. It was impossible for plaintiff, from the inside, to clean the outside of certain sealed windows on the fourth floor. In order to clean the outside of these windows, plaintiff went down the elevator; he walked around the building to a fire escape which had been unused, locked, and sealed off for 24 years before the accident; he placed a ladder against the gate constructed to prevent access to the fire escape, and then he climbed over the gate and went up the - stairway of the fire escape. Plaintiff was caused to fall because a step gave way in the stairway between the third and fourth floors. In our opinion, the complaint was properly dismissed. Although there was concededly a violation of section 202 of the Labor Law, that violation was not a proximate cause of the accident. Nor may defendants be held liable on the theory of failure to provide plaintiff with a safe place to work (Gasper v. Ford Motor Co., 13 N Y 2d 104). Neither defendant furnished the fire escape as a place of work or as an approach to a place of work. Plaintiff was a trespasser on the fire escape, and there is no claim that defendants inflicted any willful injuries upon him. Beldock, P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.